DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s remarks and amendment filed August 24, 2022.  Claims 1, 13, and 15 have been amended.  Claims 1-16 are pending and stand rejected.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10863775. Although the claims at issue are not identical, they are not patentably distinct from each other because both references disclose a cartridge assembly including a cartridge and a housing with overlapping air inlets and air outlets
Regarding claims 1 and 15, ‘775 discloses a housing (Claim 1) having a mouth end (Claim 1: downstream housing end) and an opposed device end (Claim 1:upstream housing end) configured to connect to an aerosol-generating device, at least one housing air outlet (Claim 1: third air outlet) provided at the mouth end of the housing, and at least one housing air inlet (Claim 1: third air inlet) provided upstream of the housing air outlet; and a cartridge (Claim 1) disposed in the housing, the cartridge including, a fluid-permeable heating element disposed within the cartridge (Claim 15); at least one cartridge air inlet (Claim 1); at least one cartridge air outlet (Claim 1); the at least one cartridge air inlet and the at least one cartridge air outlet being aligned with one another in a different direction than a longitudinal direction of the cartridge (Claims 12 and 15); and a cartridge airflow path extending from the at least one cartridge air inlet to the at least one cartridge air outlet, via the fluid-permeable heating element (Claim 15); the housing having a housing airflow path extending from the at least one housing air inlet to the at least one housing air outlet, and including the cartridge airflow path between the at least one housing air inlet and the at least one housing air outlet, wherein, at least a portion of the cartridge is configured to be movable between a first position (Claim 1), in which the cartridge blocks the housing airflow path and seals the fluid-permeable heating element within the cartridge such that the fluid-permeable heating element is sealed from the housing air inlet and the housing air outlet (Claim 15); and a second position (Claim 1), in which the cartridge airflow path is open and connected to the housing airflow path such that the housing airflow path is unrestricted from the housing air inlet to the housing air outlet.
Regarding claim 4, ‘775 discloses the cartridge assembly of claim 1 as discussed above.  ‘775 further discloses  further comprising a biasing member configured to move the cartridge towards the first position. (Fig. 5, linkage 40, Claim 1).
Regarding claim 5, ‘775 discloses the cartridge assembly of claim 1 as discussed above.  ‘775 further discloses wherein the at least a portion of the cartridge is configured to be in the second position when the housing connects to the aerosol-generating device (Claim 12).
Regarding claim 7, ‘775 discloses the cartridge assembly of claim 1 as discussed above.  ‘775 further discloses . ‘775 further discloses wherein the cartridge includes a cartridge main body configured to house the fluid-permeable heating element (claim 12), and wherein the at least one cartridge air inlet includes at least one opening in the cartridge main body of the cartridge; the at least one cartridge air outlet includes at least one opening in the cartridge main body of the cartridge; or both the at least one cartridge air inlet includes at least one opening in the cartridge main body of the cartridge, and the at least one cartridge air outlet comprises at least one opening in the cartridge main body of the cartridge.

Claims 2-3, 8-9, 1, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10863775 in view of WO-2016106500-A1 (hereinafter LIU). 
Regarding claims 2 and 3, ‘775 discloses the cartridge assembly according to claim 1.  ‘775 does not disclose, but LIU teaches wherein the housing further includes a storage container containing a supply of liquid aerosol-forming substrate (Fig. 1, e-liquid storage cavity 18, Abstract), and wherein when the cartridge is inserted into the housing, the fluid- permeable heating element is positioned across an opening in the storage container.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘775 to provide a storage container containing a supply of liquid aerosol-forming substrate and wherein when the cartridge is inserted into the housing, the fluid- permeable heating element is positioned across an opening in the storage container taught in LIU.  A person of ordinary skill in the art would obviously provide a liquid aerosol-forming substrate because liquid forming cartridges are popular on the market (¶2).  Further LIU teaches an on/off mechanism to prevent oil leaks to the atomizer and heating wire (¶47 and embodiment 1,) so a person of ordinary skill in the art would use the sealing of the heating wire of ‘775 with the oil compartment of LIU to prevent leaks from damaging the heater. 
Regarding claims 8, ‘775 discloses the cartridge assembly according to claim 7.  ‘775 does not disclose, but LIU teaches wherein the cartridge includes a cartridge cap (Fig. 1, stopper 3) configured to connect to the cartridge main body, and cover the fluid-permeable heating element (¶62).  A cap is, “a lid or part that fits over the top of something.” See https://www.macmillandictionary.com/dictionary/american/cap_1#cap_10
Regarding claim 9, modified ‘775 discloses the cartridge assembly of claim 8 as discussed above.  LIU further teaches wherein the cartridge cap is provided with electrical connectors (Fig. 3, connecting member 31) to form an electrical connection with the fluid-permeable heating element. (¶62).
Regarding claim 12, ‘775 discloses the cartridge assembly of claim 1 as discussed above.  LIU teaches wherein the cartridge includes a locking system for temporarily affixing the cartridge to the housing ((Fig. 15, guiding protrusion 312 AND Fig. 16 guiding groove 323 ¶69).  It would have been obvious for one of ordinary skill in the art to include a locking system; doing so would prevent the cartridge from undesired movement in the housing.
Regarding claim 13, ‘775 discloses the cartridge (Fig. 2, cartridge 6) includes at least one cartridge air inlet (Figs. 5 and 7, first air inlet 44), and at least one cartridge air outlet (Fig. 4, first air outlet 48), and the cartridge includes a cartridge airflow path extending from the at least one cartridge air inlet to the at least one cartridge air outlet, via the fluid-permeable heating element (Claim 15); the at least one cartridge air inlet and the at least one cartridge air outlet being aligned with one another in a different direction than a longitudinal direction of the cartridge (Claims 12 and 15);  at least a portion of the cartridge is configured to move within the cartridge between a first position (Claim 1), in which air from the cartridge air inlet is blocked from flowing to the cartridge air outlet, sealing the fluid-permeable heating element within the cartridge such that the fluid-permeable heating element is sealed from an external environment (Claim 15); and a second position (claim 1), in which an airflow path is open from the cartridge air inlet to the cartridge air outlet, via the fluid-permeable heating element. 
‘775 does not disclose, but LIU teaches a storage container within the cartridge, the storage container containing a supply of liquid aerosol-forming substrate (Fig. 1, e-liquid storage cavity 18, Abstract); and a fluid-permeable heating element disposed within the cartridge and positioned across an opening in the storage container.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘775 to provide a storage container containing a supply of liquid aerosol-forming substrate and wherein when the cartridge is inserted into the housing, the fluid- permeable heating element is positioned across an opening in the storage container taught in LIU.  A person of ordinary skill in the art would obviously provide a liquid aerosol-forming substrate because liquid forming cartridges are popular on the market (¶2).  Further LIU teaches an on/off mechanism to prevent oil leaks to the atomizer and heating wire (¶47 and embodiment 1,) so a person of ordinary skill in the art would use the sealing of the heating wire of ‘775 with the oil compartment of LIU to prevent leaks from damaging the heater. 
Regarding claim 14, modified ‘775 discloses the cartridge assembly of claim 13 as discussed above. ‘775 further discloses comprising a power supply (Col. 15, lines 37-40) and control electronics (Col. 15, lines 44-46), wherein the cartridge assembly is configured to connect to the aerosol-generating device.
Regarding claim 16, ‘775 discloses aerosol-generating system of claim 1 as discussed above.  LIU teaches wherein the cartridge includes a guide mechanism (Fig. 15, guiding protrusion 312 AND Fig. 16 guiding groove 323) configured to retain the cartridge within the housing and restrict axial movement of the cartridge within the housing (¶69).  It would have been obvious for one of ordinary skill in the art to include a guiding mechanism; doing so would prevent the cartridge from undesired movement in the housing.


Claims 6 and 10-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10863775 in view of WO-2016106500-A1 (hereinafter LIU) and KR-20130106009-A (hereinafter KWON).
Regarding claim 6, ‘775 discloses the cartridge assembly according to claim 1.  ‘775 does not disclose, but LIU and KWON teach an insert member disposed between the cartridge and the housing, wherein the insert member includes at least one insert member air inlet and at least one insert member air outlet, and wherein when cartridge is in the first position the insert member air inlet is misaligned with the cartridge air inlet, and the insert member air outlet is misaligned with the cartridge air outlet; and wherein when the cartridge is in the second position, the insert member air inlet is aligned with the cartridge air inlet, and the insert member air outlet is aligned with the cartridge air outlet.
LIU discloses the fixed sleeve (Fig. 5, fixed sleeve 21, ¶51) working with a movable core.  The insert member comprises a vent hole 211 communicating with the atomizing chamber and an air outlet (¶52).  The movable core is hollow to allow air to flow in and establish communication with the inlet 13.  When the core is moved to the on position it allows for use of the electronic cigarette.  When the core is moved to the off position it shuts the communication thereby preventing leaks.  The holes are aligned when the core and sleeve are in the on position permitting air flow and misaligned to prevent leaks when the core and sleeve are in the off position.  See ¶51-¶53 and off position Fig. 7 vs. on position Fig. 8.  LIU teaches that it is desirable to prevent leakage into the battery pack (¶4) and that the fixed sleeve and movable core rod allows opening and closing of the passageway (¶6 -¶8).
LIU teaches another embodiment the inclusion of a nebulizer ring 33 (Figs. 11-12, ¶64-65). This nebulizer/stopper ring is included to provide additional sealing frictional force to prevent accidental flow out of the electronic cigarette.
LIU teaches yet another embodiment where a mechanism is another inlet hole 322 is turned on and off (Figs. 13-14 ¶67).  In this embodiment, the connection member 32 is in the side walls of the intake chamber 5.  The connection mechanism is able to enable communication or disable through inlet hole 322.  This is described as a double insurance status to prevent leaking.
KWON teaches a cartridge for an electronic cigarette with an adjusting cap.  The adjusting cap opens and closes the central part of the ring.  The cap has an opening to allow for penetration hole to open and close with respect to the intake pipe (Purpose). KWON teaches that the cap is advantageous to prevent leaking liquid nicotine from the cartridge (“Of course, the through-hole 313 is closed state of the top cap 300 by the control plug 400 can be prevented from being leaked toward the suction liquid nicotine (450), too, contamination of the hands or clothing can solve that problem.” See page 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘775 to provide an insert member disposed between the cartridge and the housing, wherein the insert member includes at least one insert member air inlet and at least one insert member air outlet, and wherein when cartridge is in the first position the insert member air inlet is misaligned with the cartridge air inlet, and the insert member air outlet is misaligned with the cartridge air outlet; and wherein when the cartridge is in the second position, the insert member air inlet is aligned with the cartridge air inlet, and the insert member air outlet is aligned with the cartridge air outlet as taught in LIU and KWON.  A person of ordinary skill in the art desiring to prevent leakage would provide a sleeve with air inlets and outlets in various positions to ensure prevention of leakage in one position and flow of vapor in another.  LIU teaches the implementation of a sleeve and rotating core, and then adds several embodiments with additional inlet and outlet pathways that can be open and shut to prevent leaking of fluid.  It would have been obvious to one of skill in the art to provide many members to prevent leaking of the fluid.  Doing so would ensure the liquid does not leak into the battery or control of the electronic cigarette.  
Regarding claim 10, modified ‘775 discloses the cartridge assembly of claim 8 as discussed above.  Modified ‘775 does not explicitly disclose wherein the cartridge cap includes a base configured to connect to the cartridge main body, and a top, which is configured to connect to, and at least partially cover, the cartridge cap base, and wherein the cartridge cap base and cartridge cap top together define at least one cartridge air inlet for air to flow into the cartridge and across the top of the fluid-permeable heating element.
KWON teaches a cartridge for an electronic cigarette with an adjusting cap.  The adjusting cap opens and closes the central part of the ring.  The cap has an opening to allow for penetration hole to open and close with respect to the intake pipe (Purpose). KWON teaches that the cap is advantageous to prevent leaking liquid nicotine from the cartridge (“Of course, the through-hole 313 is closed state of the top cap 300 by the control plug 400 can be prevented from being leaked toward the suction liquid nicotine (450), too, contamination of the hands or clothing can solve that problem.” See page 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘775 to provide wherein the cartridge cap includes a base configured to connect to the cartridge main body, and a top, which is configured to connect to, and at least partially cover, the cartridge cap base, and wherein the cartridge cap base and cartridge cap top together define at least one cartridge air inlet for air to flow into the cartridge and across the top of the fluid-permeable heating element as taught in KWON.  A person of ordinary skill in the art desiring to prevent leaking of liquid would have incorporated the cap taught in KWON to open and close the air flow path taught in LIU and ‘775.  
Regarding claim 11, modified ‘775 discloses the cartridge assembly of claim 10 as discussed above.  The combination does not disclose, wherein the cartridge cap further includes a threaded member disposed between a cartridge cap base and a cartridge cap top, the threaded member being configured to move between a first position in which the threaded member provides a sealed enclosure for the fluid-permeable heating element; and a second position in which the threaded member is spaced away from the fluid-permeable heating element to define an airflow channel for air to flow between the fluid-permeable heating element and the cartridge air inlet, the cartridge air outlet, or both.
KWON teaches a cartridge for an electronic cigarette with an adjusting cap.  The adjusting cap and the components of KWON are joined with threaded connections.  The adjustment cap (400) can rotate downward with the threads and groves to block and unblock the airflow path (page 5).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘775 to provide wherein the cartridge cap further includes a threaded member disposed between the cartridge cap base and cartridge cap top, the threaded member being configured to move between a first position in which the threaded member provides a sealed enclosure for the fluid-permeable heating element; and a second position in which the threaded member is spaced away from the fluid-permeable heating element to define an airflow channel for air to flow between the fluid-permeable heating element and the cartridge air inlet, the cartridge air outlet, or both as taught in KWON.  A person of ordinary skill in the art desiring to provide caps for blocking and unblocking air flow paths would have used threaded connections as a means for moving the cap.  Doing so would allow the user to open and shut the path way thereby preventing leaks.  KWON teaches the need to prevent leaks and that caps moved with threaded connections are available technology to adjust the pathways.

Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendment that adds the limitation “the at least one cartridge air inlet and the at least one cartridge air outlet being aligned with one another in a different direction than a longitudinal direction of the cartridge” overcomes the double patenting rejection made in view of SILVESTRINI.  However, claim 12 of SILVESTRINI discloses aligning the compartments in a second position.  Further, SILVESTRINI, has an axis of rotation about the center of the device (as shown in Figs. 3-7. Col. 2, lines 32-40 and Col. 3, lines 29-49), like the instant application (Figs. 7A-7B, ¶129, ¶133).  Thus SILVESTRINI discloses axial alignment of the air inlet and outlet in a direction that is not longitudinal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747